Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the Common Stock, $0.001 par value per share, of Orchid Cellmark Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: March 10, 2010 ACCIPITER LIFE SCIENCES FUND, LP By: Candens Capital, LLC its general partner By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member ACCIPITER LIFE SCIENCES FUND (OFFSHORE), LTD. By: Accipiter Capital Management, LLC its investment manager By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member ACCIPITER CAPITAL MANAGEMENT, LLC By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member CANDENS CAPITAL, LLC By: /s/ Gabe Hoffman Gabe Hoffman, Managing Member /s/ Gabe Hoffman GABE HOFFMAN
